IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        PD-0731-15

                     HENRY WILSON RICHARDS, JR., Appellant

                                              v.

                                 THE STATE OF TEXAS

              ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIFTH COURT OF APPEALS
                              DALLAS COUNTY


              Per curiam.

                                       OPINION


       Appellant was stopped for a traffic violation and was ultimately arrested for driving

while intoxicated. The arresting officer determined that appellant had two prior DWI

convictions, and ordered a warrantless blood draw pursuant to Texas Transportation Code

section 724.012(b)(3)(B).

       Appellant filed a motion to suppress evidence, seeking suppression of the blood

evidence obtained in the warrantless draw. After a hearing, the trial court denied the motion.

The trial court entered findings of fact and conclusions of law. Appellant thereafter pled
                                                     HENRY WILSON RICHARDS, JR. – 2


guilty before the court. The trial court imposed a sentence of ten years confinement,

suspended the sentence and placed appellant on community supervision for five years.

       Appellant challenged the warrantless blood draw in a single issue on appeal.

Appellant argued in his brief on appeal that the warrantless blood draw violated his rights

under the Fourth Amendment and Missouri v. McNeely, __ U.S. __, 133 S. Ct. 1552 (2013),

and claimed that there were no exigent circumstances and that the good faith exception does

not apply. The State filed a reply brief, arguing in part that appellant had only preserved a

challenge to the facial constitutionality of section 724.012 and had failed to preserve an as-

applied challenge to the constitutionality of the statute under the Fourth Amendment.

Appellant filed a reply to the State’s brief, contending that he preserved all of the issues

raised in his appellate brief.

       The court of appeals concluded that given the absence of a warrant, the absence of

exigent circumstances, and the absence of valid consent, the State did not establish that the

warrantless blood draw was reasonable under the Fourth Amendment or that a recognized

exception to the warrant requirement applied. Richards v. State, No. 05-14-00075-CR, slip

op. (Tex. App.–Dallas May 20, 2015)(not designated for publication).

The court held that the trial court erred in denying appellant’s motion to suppress evidence,

and reversed and remanded.

       The State has filed a petition for discretionary review claiming, in part, that the court

of appeals erred in failing to address the preservation of error question. We agree.
                                                    HENRY WILSON RICHARDS, JR. – 3


A court of appeals must issue a written opinion “that addresses every issue raised and

necessary to final disposition of the appeal.” T EX. R. A PP. P. 47.1. “An appellate court ‘may

not reverse a judgment of conviction without first addressing any issue of error

preservation.’” Gipson v. State, 383 S.W.3d 152, 159 (Tex. Crim. App. 2014)(emphasis in

original) (quoting Meadoux v. State, 352 S.W.3d 189, 193 n.5 (Tex. Crim. App. 2010).

       We therefore grant grounds (1) and (2) of the State’s petition, vacate the judgment of

the court of appeals, and remand this case to that court to address whether appellant

preserved his claim that the warrantless blood draw, taken pursuant to Texas Transportation

Code section 724.012(b)(3)(B), violated his Fourth Amendment rights. T EX. R. A PP. P. 67.1.

       We refuse ground (3) of the State’s petition for discretionary review with prejudice.

Villarreal v. State, PD–0306-14 (Tex. Crim. App. Nov. 26, 2014).


Delivered: January 27, 2016
Do Not Publish